DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No.17/109,534.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tatsukawa US Pg. Pub. No. (2012/0221209) referred to hereinafter as Tatsukawa.
As per claim 1, Tatsukawa teaches a method of controlling an electrified vehicle to prevent a collision thereof (see at least Abstract, summary), the method comprising: determining whether an accelerator pedal is erroneously operated in a situation in which an obstacle is detected to be present in a traveling path (see at least Abstract, summary, Para 24, 81); and upon determining that the accelerator pedal is erroneously operated, performing braking control such that at least one of hydraulic braking or regenerative braking is selectively performed in a plurality of braking sections determined based on a current vehicle speed and a distance to the obstacle (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 2, Tatsukawa teaches a method according to claim 1, wherein the plurality of braking sections comprises: a first section in which the regenerative braking is performed (see at least Abstract, summary, Para 15, 16, 24, 81); a second section in which both the regenerative braking and the hydraulic braking are performed; and a third section in which the hydraulic braking is performed (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 3, Tatsukawa teaches a method according to claim 2, wherein the performing braking control comprises, in the second section as time passes, increasing a first braking amount generated by the hydraulic braking and decreasing a second braking amount generated by the regenerative braking (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 4, Tatsukawa teaches a method according to claim 1, wherein each of the plurality of braking sections is set by equally dividing a time period from a time at which the braking control is started to a time at which a last section, among the plurality of braking sections, is terminated (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 5, Tatsukawa teaches a method according to claim 4, wherein the time at which the last section is terminated corresponds to a time at which a vehicle reaches the obstacle at the current vehicle speed (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 6, Tatsukawa teaches a method according to claim 1, wherein the determining whether the accelerator pedal is erroneously operated is performed to determine that the accelerator pedal is erroneously operated when the accelerator pedal is operated beyond a threshold operation amount in a situation in which the electrified vehicle is ready for travel (see at least Abstract, summary, Para 15, 16, 24, 81), in which a gear stage corresponds to a drive range or a reverse range, and in which a distance to the obstacle is less than a threshold distance (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 7, Tatsukawa teaches a method according to claim 6, wherein the threshold distance is set based on acceleration calculated using the current vehicle speed and the threshold operation amount (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 8, Tatsukawa teaches a method according to claim 1, further comprising releasing the braking control when a gear stage is shifted to a neutral range or a parking range, when a brake pedal is operated, or when a vehicle is stopped (see at least Abstract, summary, Para 15, 16, 24, 81).

As per claim 9, Tatsukawa teaches a method according to claim 1, further comprising, when it is determined that the accelerator pedal is erroneously operated, setting an output torque of a driving source to 0 (see at least Abstract, summary, Para 15, 16, 24, 81).
As per claims 10-19, the limitations of claims 10-19 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Tochigi et al., US Pg. Pub. No. (2021/0213967) referred to hereinafter as Tochigi.
As per claim 1, Tochigi teaches a method of controlling an electrified vehicle to prevent a collision thereof (see at least Abstract, summary), the method comprising: determining whether an accelerator pedal is erroneously operated in a situation in which an obstacle is detected to be present in a traveling path (see at least summary, Para 41); and upon determining that the accelerator pedal is erroneously operated, performing braking control such that at least one of hydraulic braking or regenerative braking is selectively performed in a plurality of braking sections determined based on a current vehicle speed and a distance to the obstacle (see at least Abstract, summary, Para 41, 61).

As per claim 2, Tochigi teaches a method according to claim 1, wherein the plurality of braking sections comprises: a first section in which the regenerative braking is performed (see at least Abstract, summary, Para 41, 61); a second section in which both the regenerative braking and the hydraulic braking are performed; and a third section in which the hydraulic braking is performed(see at least Abstract, summary, Para 41, 61).

As per claim 3, Tochigi teaches a method according to claim 2, wherein the performing braking control comprises, in the second section as time passes, increasing a first braking amount generated by the hydraulic braking and decreasing a second braking amount generated by the regenerative braking(see at least Abstract, summary, Para 41, 61).

As per claim 4, Tochigi teaches a method according to claim 1, wherein each of the plurality of braking sections is set by equally dividing a time period from a time at which the braking control is started to a time at which a last section, among the plurality of braking sections, is terminated(see at least Abstract, summary, Para 41, 61).

As per claim 5, Tochigi teaches a method according to claim 4, wherein the time at which the last section is terminated corresponds to a time at which a vehicle reaches the obstacle at the current vehicle speed (see at least Abstract, summary, Para 41, 61).

As per claim 6, Tochigi teaches a method according to claim 1, wherein the determining whether the accelerator pedal is erroneously operated is performed to determine that the accelerator pedal is erroneously operated when the accelerator pedal is operated beyond a threshold operation amount in a situation in which the electrified vehicle is ready for travel(see at least Abstract, summary, Para 41, 61), in which a gear stage corresponds to a drive range or a reverse range, and in which a distance to the obstacle is less than a threshold distance (see at least Abstract, summary, Para 41, 61).

As per claim 7, Tochigi teaches a method according to claim 6, wherein the threshold distance is set based on acceleration calculated using the current vehicle speed and the threshold operation amount(see at least Abstract, summary, Para 41, 61).

As per claim 8, Tochigi teaches a method according to claim 1, further comprising releasing the braking control when a gear stage is shifted to a neutral range or a parking range, when a brake pedal is operated, or when a vehicle is stopped(see at least Abstract, summary, Para 41, 61).

As per claim 9, Tochigi teaches a method according to claim 1, further comprising, when it is determined that the accelerator pedal is erroneously operated, setting an output torque of a driving source to 0(see at least Abstract, summary, Para 41, 61).
As per claims 10-19, the limitations of claims 10-19 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.

Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665